
	

116 HR 2202 IH: Growing Artificial Intelligence Through Research Act
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 2202
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2019
			Mr. Lipinski (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To establish a coordinated Federal initiative to accelerate artificial intelligence research and
			 development for the economic and national security of the United States,
			 and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Growing Artificial Intelligence Through Research Act or the GrAITR Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Sense of Congress.
					Sec. 3. Definitions.
					Title I—NATIONAL ARTIFICIAL INTELLIGENCE INITIATIVE
					Sec. 101. National Artificial Intelligence Initiative.
					Sec. 102. National Artificial Intelligence Coordination Office.
					Sec. 103. Interagency Committee.
					Sec. 104. Advisory Committee.
					Title II—NATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY ARTIFICIAL INTELLIGENCE ACTIVITIES
					Sec. 201. In general.
					Title III—NATIONAL SCIENCE FOUNDATION AND MULTIDISCIPLINARY CENTERS FOR ARTIFICIAL INTELLIGENCE
			 RESEARCH AND EDUCATION
					Sec. 301. Artificial intelligence research and education program.
					Sec. 302. Multidisciplinary centers for artificial intelligence research and education.
					Title IV—DEPARTMENT OF ENERGY ARTIFICIAL INTELLIGENCE RESEARCH PROGRAM
					Sec. 401. In general.
				
 2.Sense of CongressIt is the sense of Congress that— (1)there is a need for a National Artificial Intelligence Initiative, including a comprehensive artificial intelligence research and development strategy and coordination across agencies;
 (2)there are currently several committees working on related tasks with respect to artificial intelligence and many agency representatives serve on multiple such committees with similar goals with respect to artificial intelligence; and
 (3)the reporting structure of such committees could be simplified to address efficiently the goals of the Initiative.
 3.DefinitionsIn this Act: (1)Artificial intelligenceThe term artificial intelligence—
 (A)means intelligent machines that use algorithms, computer programs, and other techniques to behave in ways commonly thought to require intelligence; and
 (B)includes forms such as machine learning, computer vision, and natural language processing. (2)Advisory CommitteeThe term Advisory Committee means the committee established or designated under section 104.
 (3)Emerging Research InstitutionThe term emerging research institution means an institution of higher education that— (A)receives less than $20,000,000 in Federal research funding annually; and
 (B)may grant a doctoral degree. (4)IndustryThe term industry means entities in industries relevant to artificial intelligence.
 (5)InitiativeThe term Initiative means the National Artificial Intelligence Initiative established under section 101. (6)Institutions of higher educationThe term institutions of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (7)Interagency CommitteeThe term Interagency Committee means the committee established or designated under section 104(a). (8)K–12 educationThe term K–12 education means elementary school and secondary education, as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (9)Machine learningThe term machine learning means a subfield of artificial intelligence that is characterized by giving computers the autonomous ability to progressively optimize performance of a specific task based on data without being explicitly programmed.
			INATIONAL ARTIFICIAL INTELLIGENCE INITIATIVE
 101.National Artificial Intelligence InitiativeThe President shall establish and implement an initiative with respect to artificial intelligence, to be known as the National Artificial Intelligence Initiative. In carrying out the Initiative, the President shall, acting through appropriate Federal entities, including the Networking and Information Technology Research and Development Program—
 (1)establish the objectives, priorities, and metrics for the strategic plans under section 103 to accelerate development of artificial intelligence science and technology applications in the United States;
 (2)invest in artificial intelligence science and technology research, development, demonstration, application to analysis and modeling, and other activities;
 (3)support the development of an artificial intelligence science and technology workforce pipeline by making strategic investments to—
 (A)expand the number of researchers, educators, and students with training in artificial intelligence science and technology to develop a workforce pipeline;
 (B)increase the number of skilled and trained workers from underrepresented groups who can contribute to the development of artificial intelligence technologies, diversify the workforce, and expand the workforce pipeline;
 (C)promote the development and inclusion of multidisciplinary curricula and research opportunities for artificial intelligence science and engineering, including advanced technological education, during the primary, secondary, undergraduate, graduate, postdoctoral, adult learning, and career retraining stages of education; and
 (D)equip workers with the knowledge and skill sets required to operate effectively in occupations and workplaces that will be increasingly influenced by artificial intelligence;
 (4)facilitate coordination of efforts and collaboration with respect to artificial intelligence among Government, Federal and national laboratories, nonprofit organizations, institutions of higher education, and industry;
 (5)leverage existing Federal investments, and partner with industry and institutions of higher education to leverage knowledge and resources, to advance objectives and priorities of the Initiative;
 (6)strengthen research, development, demonstration, and application in the fields of artificial intelligence science and technology by—
 (A)addressing basic research knowledge gaps with respect to artificial intelligence through research; (B)promoting the further development of facilities and centers available for artificial intelligence science and technology research, testing, and education;
 (C)stimulating research on, and promoting more rapid development and commercialization of, artificial intelligence-based technologies;
 (D)promoting research into the effects of artificial intelligence and applications of artificial intelligence on society, the workforce and workplace, and individuals, including those from underrepresented groups;
 (E)promoting data sharing among the Federal Government, academic researchers, the private sector, and other practitioners of artificial intelligence;
 (F)identifying and minimizing inappropriate bias in data sets, algorithms, and other aspects of artificial intelligence; and
 (G)supporting efforts to create metrics to assess safety, security, and reliability of applications of artificial intelligence science and technology; and
 (7)ensure that artificial intelligence research, development, demonstration, and application efforts create measurable benefits for all individuals in the United States, including members of disadvantaged and underrepresented groups.
				102.National Artificial Intelligence Coordination Office
 (a)In generalThe Director of the Office of Science and Technology Policy, in consultation with the Director of the National Science Foundation, the Secretary of Energy, and the Secretary of Commerce shall establish or designate, and appoint a director of, an office to be known as the National Artificial Intelligence Coordination Office.
 (b)DutiesThe National Artificial Intelligence Coordination Office shall— (1)provide technical and administrative support to the Advisory Committee;
 (2)serve as the point of contact on Federal artificial intelligence activities for government organizations, academia, industry, professional societies, State artificial intelligence programs, interested citizen groups, and others to exchange technical and programmatic information;
 (3)conduct public outreach, including dissemination of findings and recommendations of the Advisory Committee, as appropriate; and
 (4)promote access to and early application of the technologies, innovations, and expertise derived from Initiative activities to agency missions and systems across the Federal Government, and to United States industry, including startup companies.
 (c)FundingThe National Artificial Intelligence Coordination Office shall be funded through interagency funding.
 (d)ReportWithin 90 days after the date of enactment of this Act, the Director of the Office of Science and Technology Policy shall report to the Senate Committee on Commerce, Science, and Transportation, and the House of Representatives Committee on Science, Space, and Technology on the funding of the Artificial Intelligence Coordination Office. The report shall include—
 (1)the amount of funding required to adequately fund the Office; (2)the adequacy of existing mechanisms to fund this Office; and
 (3)the actions taken by the Director to ensure stable funding of this Office. 103.Interagency Committee (a)In generalThe Director of the Office of Science and Technology Policy shall establish or designate an Interagency Committee on Artificial Intelligence.
 (b)DutiesThe Interagency Committee, in consultation with the Advisory Committee, shall— (1)coordinate the artificial intelligence and technology research and education activities and programs of the Federal agencies;
 (2)establish objectives and priorities of the Initiative, consistent with the goals in section 3, based on identified knowledge and workforce gaps and other national needs;
 (3)assess and recommend Federal infrastructure needs to support the Initiative; and (4)evaluate opportunities for international cooperation with strategic allies on research and development in artificial intelligence and technology.
 (c)ChairsThe Interagency Committee shall be jointly chaired by the Director of the National Institute of Standards and Technology, the Director of the National Science Foundation, and the Secretary of Energy.
 (d)Strategic PlanNot later than 1 year after the date of enactment of this Act, the Advisory Committee shall develop a 5-year strategic plan, and 6 years after enactment of the Act develop an additional 5-year strategic plan, with periodic updates as appropriate to guide the activities of the Initiative, meet Initiative goals and priorities, and anticipate outcomes at the participating agencies. In carrying out this subsection, the Interagency Committee should take in to consideration the reports from the Advisory Committee, as described below.
 (e)CompositionThe Interagency Committee shall be comprised of representatives from— (1)the National Institute of Standards and Technology;
 (2)the National Science Foundation; (3)the Department of Energy;
 (4)the National Aeronautics and Space Administration; (5)the Department of Defense;
 (6)the Office of the Director of National Intelligence; (7)the Office of Management and Budget;
 (8)the Office of Science and Technology Policy; (9)the National Institutes of Health; and
 (10)any other Federal agency as considered appropriate by the Director of the Office of Science and Technology Policy.
					104.Advisory Committee
				
					(a)
					In General
 The Director of the Office of Science and Technology Policy (in this section referred to as the Director) shall establish or designate an National Artificial Intelligence Advisory Committee.  (b) QualificationsThe Director shall appoint members to the Advisory Committee who are qualified to provide advice and information on artificial intelligence and technology research, development, demonstrations, education, infrastructure, technology transfer, commercial applications, or concerns of a national security, social, or economic nature. The set of appointees shall collectively have expertise on a wide range of defense and non-defense Artificial Intelligence applications.
				
					(c)
					Duties
 The Advisory Committee shall advise the Director of the Office of Science and Technology Policy on matters relating to the Initiative, including assessing—
					
						(1)
 trends and developments in artificial intelligence, including the current and near future state of artificial intelligence systems and forecasting;
					
						(2)
 progress made in implementing the Initiative;  (3) the need to revise the Initiative;
					
						(4)
 the balance among the components of the Initiative, including funding levels for the Initiative component areas;
					
						(5)
 whether the Initiative component areas, priorities, and technical goals are helping to maintain United States leadership in artificial intelligence and technology;
					
						(6)
 the management, coordination, implementation, and activities of the Initiative; and  (7) whether societal, ethical, legal, environmental, and workforce concerns are adequately addressed by the Initiative.
					
					(d)
					Reports
 Not later than 4 years after the date of the most recent assessment under subsection (c), and quadrennially thereafter, the Advisory Committee shall submit to the Director of the Office of Science and Technology Policy, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a report of its assessments under subsection (c) and its recommendations for ways to improve the Initiative.
				
					(e)
					Travel Expenses of Non-Federal Members
 Non-Federal members of the Advisory Committee, while attending meetings of the Advisory Committee or while otherwise serving at the request of the head of the Advisory Committee away from their homes or regular places of business, may be allowed travel expenses, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for individuals in the government serving without pay. Nothing in this subsection shall be construed to prohibit members of the Advisory Committee who are officers or employees of the United States from being allowed travel expenses, including per diem in lieu of subsistence, in accordance with existing law.
				
					(f)
					Exemption from Sunset
 Section 14 of the Federal Advisory Committee Act shall not apply to the Advisory Committee. IINATIONAL INSTITUTE OF STANDARDS AND TECHNOLOGY ARTIFICIAL INTELLIGENCE ACTIVITIES 201.In general (a)National Institute of Standards and Technology activitiesAs part of the Initiative, the Director of the National Institute of Standards and Technology (in this section, referred to as the Director) shall—
 (1)carry out the Initiative, as appropriate; (2)support the development of measurements and standards necessary to advance commercial development of artificial intelligence applications, including by—
 (A)developing measurements and standards; and (B)supporting the efforts to develop measurements and consensus standards by standards development organizations;
 (3)establish and support collaborative ventures or consortia with public or private sector entities, including institutions of higher education, National Laboratories, and industry, for the purpose of advancing fundamental and applied artificial intelligence research and development; and
 (4)use existing authorities to award contracts as necessary to carry out the Initiative, including cooperative agreements and other similar transactions.
					(b)Artificial intelligence outreach
 (1)In generalThe Director shall conduct outreach— (A)to receive input from stakeholders on the development of a plan to address future measurements and standards related to artificial intelligence; and
 (B)to provide an opportunity for public comment on any such measurements or standards. (2)Meetings (A)In generalNot later than 1 year after the date of the enactment of this Act, and a periodic basis thereafter, as the Director determines appropriate, the Director shall convene one or more meetings of stakeholders, including technical expert representatives from government organizations, industry, and institutions of higher education to discuss topics described in subparagraph (B).
 (B)TopicsMeetings under subparagraph (A) may cover topics that the Director determines to be important to the development of standards and measurements with respect to artificial intelligence, including—
 (i)cybersecurity; (ii)algorithm accountability;
 (iii)algorithm explainability; (iv)algorithm trustworthiness; and
 (v)the establishment of a common lexicon of artificial intelligence. (C)PurposeThe purpose of the meetings under this subsection shall be—
 (i)to assess the contemporary research on the topic determined by the Director under subparagraph (B); (ii)to evaluate the research gaps relating to such topic; and
 (iii)to provide an opportunity for stakeholders to provide recommendations on what the current research needs are that the National Institute of Standards and Technology and the Initiative may address.
 (3)Report to CongressNot later than 2 years after the date of enactment of this Act, the Director shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a summary report containing a description of the results of outreach and meetings conducted under this section.
 (c)AppropriationThere are authorized to be appropriated $90,000,000 for each of fiscal years 2020 through 2024 to carry out this section.
				IIINATIONAL SCIENCE FOUNDATION AND MULTIDISCIPLINARY CENTERS FOR ARTIFICIAL INTELLIGENCE RESEARCH AND
			 EDUCATION
			301.Artificial intelligence research and education program
 (a)In generalAs part of the Initiative, the Director of the National Science Foundation (in this section, referred to as the Director) shall establish and implement a research and education program on artificial intelligence and engineering.
 (b)Program componentsIn carrying out the program required under subsection (a), the Director shall carry out the Initiative as appropriate and shall—
 (1)continue to support interdisciplinary research on, and human resources development in, all aspects of artificial intelligence science and engineering, including—
 (A)algorithm accountability; (B)minimization of inappropriate bias in training data sets or algorithmic feature selection;
 (C)qualitative and quantitative forecasting of future capabilities and applications; and (D)the societal and ethical implications of artificial intelligence;
 (2)use existing authorities and programs and collaborate with other Federal agencies— (A)to improve the teaching and learning of artificial intelligence science and engineering during the primary, secondary, undergraduate, graduate, postgraduate, adult learning, and career retraining stages of education;
 (B)to increase participation in the artificial intelligence fields, including by individuals identified in sections 33 and 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a; 42 U.S.C. 1885b);
 (C)to formulate goals for education activities related to artificial intelligence engineering and research to be supported by the National Science Foundation related to topics important to the Initiative, including—
 (i)algorithm accountability; (ii)algorithm explainability;
 (iii)consumer data privacy; (iv)the assessment and minimization of inappropriate bias in training data and output;
 (v)the societal and ethical implications of the use of artificial intelligence; (vi)algorithm trustworthiness; and
 (vii)algorithmic forecasting; (D)to engage with institutions of higher education, research communities, potential users of information produced under this section, entities in the private sector, and non-Federal entities—
 (i)to leverage the collective body of knowledge from existing artificial intelligence and engineering research and education activities; and
 (ii)to support partnerships among institutions of higher education and industry that facilitate collaborative research, personnel exchanges, and workforce development;
 (E)to coordinate research efforts funded through existing programs across the directorates of the National Science Foundation; and
 (F)to ensure adequate access to artificial intelligence and engineering research and education infrastructure, including through development of hardware and facilitation of the use of computing resources, including cloud-based computing services.
 (c)Graduate traineeshipsIn carrying out the program required under subsection (a), the Director may provide traineeships to graduate students at institutions of higher education who—
 (1)are United States nationals or aliens lawfully admitted for permanent residence in the United States; and
 (2)who choose to pursue masters or doctoral degrees in artificial intelligence. 302.Multidisciplinary centers for artificial intelligence research and education (a)In generalThe Director of the National Science Foundation (in this section, referred to as the Director), in consultation with other Federal agencies as appropriate, shall award grants to eligible entities to establish up to 5 research and education centers (in this section, referred to as Centers) to conduct research and education activities in support of the Initiative, to be known as Multidisciplinary Centers for Artificial Intelligence Research and Education.
 (b)Eligible entitiesIn this section, the term eligible entity means— (1)an institution of higher education;
 (2)a relevant nonprofit or private sector organization; (3)a State or local government; and
 (4)a consortium of entities that consists of entities described in paragraphs (1) through (3). (c)K–12 EducationNot less than 1 grant under this section must be for a Center with the primary purpose of integrating artificial intelligence into K–12 education.
 (d)ApplicationAn eligible entity seeking funding under this section shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. The application shall include—
 (1)a plan for the proposed Center— (A)to work with other research institutions, emerging research institutions, and industry to leverage expertise in artificial intelligence, education and curricula development, and technology transfer;
 (B)to promote active collaboration among researchers in multiple disciplines and across multiple institutions involved in artificial intelligence research including physics, engineering, mathematical sciences, computer and information science, biological and cognitive sciences, material science, education, social and behavioral sciences, such as industrial-organizational psychology;
 (C)to integrate into the activities of the Center consideration of the ethics of artificial intelligence development, technology usage, and data collection, storage, and sharing, including training data sets;
 (D)to support long-term and short-term workforce development in the artificial intelligence field, including broadening participation of underrepresented groups; and
 (E)to support an innovation ecosystem to work with industry to translate Center research into applications and products; and
 (2)a description of the anticipated long-term impact of the Center beyond the termination of support under this section.
					(e)Selection and duration
 (1)In generalA Center established using a grant under this section may receive funding under this section for a period of 5 years.
 (2)ExtensionSuch a Center may apply for, and the Director may grant, an extension of a grant under this section for an additional 5-year period.
 (3)TerminationThe Director may terminate funding under this section for an underperforming Center for cause. (f)AuthorizationThere are authorized to be appropriated $10,000,000 for each Center established under this section for each of fiscal years 2020 through 2024.
				IVDEPARTMENT OF ENERGY ARTIFICIAL INTELLIGENCE RESEARCH PROGRAM
			401.In general
 (a)ProgramAs a part of the Initiative, the Secretary of Energy (in this section, referred to as the Secretary) shall carry out a research program on artificial intelligence. (b)ComponentsIn carrying out the program required under subsection (a), the Secretary shall—
 (1)formulate objectives for artificial intelligence research to be supported by the Department of Energy that are consistent with the Initiative;
 (2)leverage the collective body of knowledge from existing artificial intelligence research; (3)coordinate research efforts funded through existing programs across the Office of Science;
 (4)engage with other Federal agencies, research communities, and potential users of information produced under this section; and
 (5)build, maintain, and, to the extent practicable, make available for use by academic, government, and private sector researchers, the computing hardware and software necessary to carry out a research program in artificial intelligence science.
					(c)Research Centers
 (1)GrantsIn carrying out this section, the Secretary may award grants to eligible entities to establish and operate up to 5 artificial intelligence research centers (in this section, referred to as Centers) for the purpose described in paragraph (3).
					(2)Selection
 (A)In generalSuch grants shall be awarded through a competitive, merit-reviewed process, and consider applications from National Laboratories, institutions of higher education including emerging research institutions, research centers, multi-institutional collaborations, and other appropriate entities.
 (B)Eligible entitiesIn this section, the term eligible entity means— (i)an institution of higher education;
 (ii)a relevant nonprofit or private sector organization; (iii)a State or local government;
 (iv)a National Laboratory or a federally funded research and development center; and (v)a consortium of entities that consists of entities described in clauses (i) through (iv).
 (3)PurposeThe purpose of the Centers established under this section is— (A)to serve the needs of the Department of Energy and academic, educational, and private sector entities that the Secretary determines appropriate;
 (B)to advance research and education in artificial intelligence and improving the competitiveness of the United States; and
 (C)to provide access to computing resources to promote scientific progress and enable users from institutions of higher education, educational institutions, the National Laboratories, and industry—
 (i)to make scientific discoveries relevant to artificial intelligence research; (ii)to conduct research to accelerate scientific breakthroughs in artificial intelligence science and technology;
 (iii)to support research conducted under this section; and (iv)to increase the distribution of research infrastructure and broaden the spectrum of students exposed to the artificial intelligence research at institutions of higher education, including emerging research institutions.
 (4)CoordinationThe Secretary shall ensure the coordination of, and avoid unnecessary duplication of, the activities of each Center with the activities of—
 (A)other research entities of the Department, including the Nanoscale Science Research Centers, the Energy Frontier Research Centers, and the Energy Innovation Hubs; and
 (B)industry. (5)Duration (A)In generalAny center selected and established under this section is authorized to carry out activities for a period of 5 years.
 (B)ExtensionSuch a Center may apply for, and the Director may grant, an extension of a grant under this section for an additional 5-year period.
 (C)TerminationConsistent with the existing authorities of the Department, the Secretary may terminate an underperforming Center for cause during the performance period.
						(d)Appropriations
 (1)In generalThere are authorized to be appropriated $225,000,000 for each of fiscal years 2020 through 2024 to the Office of Science of the Department of Energy to carry out this section.
 (2)LimitNot less than $100,000,000 of funds appropriated under paragraph (1) shall be used to carry out subsections (a) and (b).
					
